       Case: 3:19-cv-00181-NBB-RP Doc #: 9 Filed: 05/18/20 1 of 1 PageID #: 163




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

SERGIO SEBASTIAN GONZALEZ                                                                 PETITIONER

v.                                                                             No. 3:19CV181-NBB-RP

WARDEN JESSIE WILLIAMS, ET AL.                                                         RESPONDENTS


                           ORDER DISMISSING CASE FOR FAILURE
                                 TO PAY THE FILING FEE

        On November 20, 2019, the court denied the petitioner’s motion to proceed as a pauper and

set a deadline of December 11, 2019, to pay the filing fee in this case. The court cautioned the

petitioner that “[f]ailure to do so will result in the dismissal of this case.” Doc. 7. The petitioner has

not paid the filing fee, and the deadline has expired. As such, the instant case is DISMISSED

without prejudice for failure to pay the filing fee.


        SO ORDERED, this, the 18th day of May, 2020.


                                                          /s/ Neal Biggers
                                                         NEAL B. BIGGERS
                                                         SENIOR U. S. DISTRICT JUDGE
